14 So.3d 211 (2009)
STATE of Florida, Petitioner,
v.
Randolph WIGHTMAN, Respondent.
No. SC08-1240.
Supreme Court of Florida.
July 2, 2009.
Bill McCollum, Attorney General, Tallahassee, Florida, Robert J. Krauss, Bureau Chief, Anne Sheer Weiner, and Elba C. Martin-Schomaker, Assistant Attorneys General, Tampa, Florida, for Petitioner.
J. Marion Moorman, Public Defender, and James T. Miller, Special Assistant Public Defender, Tenth Judicial Circuit, Bartow, Florida, for Respondent.
PER CURIAM.
We initially accepted jurisdiction to review the decision of the Second District Court of Appeal in Wightman v. State, 982 So.2d 74 (Fla. 2d DCA 2008), based on express and direct conflict with State v. Generazio, 691 So.2d 609 (Fla. 4th DCA 1997), and Lazarowicz v. State, 561 So.2d 392 (Fla. 3d DCA 1990). After further consideration, we conclude that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss review.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.